PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/179,732
Filing Date: 2 Nov 2018
Appellant(s): LANG et al.



__________________
Stephen A. Merrill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The outstanding Double Patenting rejection is also maintained at this time.

(2) Response to Argument
1.	Appellant asserts that Dua, Huffa, and Cournoyer do not disclose that only synthetic monofilament from the synthetic monofilament layer is disposed across the plurality of first and second apertures. Additionally, arguing that Cournoyer does not discuss any kind of yarn disposed across apertures and Cournoyer's figures merely show varying a knitting pattern of yarn to form holes in Cournoyer's fabric. Also, that Cournoyer’s figures are just schematics and do not show how the apertures are defined in the actual resulting fabric; asserting that the annotated Figure proposed by the Office shows the lateral boundaries wider than the aperture would be because the knitting structure would pull the wales towards each other, and that one of ordinary skill in the art would not have considered the yarn at course 6 or the area below to be a part of the aperture. 
Examiner respectfully disagrees and notes that Appellant appears to not understand the disclosure of Cournoyer, which clearly discloses that the hole is formed in the face layer of the knit material to reveal back layer behind it; as seen in Fig.4 at B-

    PNG
    media_image2.png
    530
    325
    media_image2.png
    Greyscale


2.	Appellant asserts Cournoyer’s teachings would not have led to monofilament disposed across the apertures as there is no disclosure in Cournoyer of forming a hole 
Examiner respectfully disagrees and notes that it is clear from Appellant’s assertions that they do not have a grasp on the structure of a double knit fabric. Appellant’s argument that the aperture as defined by Examiner includes the yarns highlighted in Appellant’s annotated Figure on Page 12 of the Appeal Brief is absolutely false, and misleading. The aperture defined by the Office Action did not include such yarns as part of the aperture, further, Cournoyer clearly states in the Abstract that the fabric being disclosed is a double knit fabric. Double knit fabric is well understood in the knitting art to be a two layer knit material and, when a tuck stitch is made in the way Cournoyer discloses in Col.4, lines 50-60 & Col.5, lines 29-49, it creates an aperture through one layer of the two layer knit material. While Appellant attempts to show that the yarn of Cournoyer transitions back and forth between both layers, this is not persuasive as Cournoyer is only showing the use of one yarn being used for the entire material. One of ordinary skill in the art, with a grasp of the structure of a double knit material, would recognize that when Cournoyer is in combination with modified Dua, the 

3.	Appellant asserts that Dua, Huffa, and Cournoyer do not disclose “the synthetic monofilament yarn spans each aperture...in at least two spaced- apart, distinct locations” as recited in Claim 1. The Office states that "the yarn spans the aperture at the top of the aperture and the bottom of the aperture, which is two spaced-apart, distinct locations." But the Office does not identify any yarn that spans at the top. Indeed, there is not one. Nor is there a yarn that spans at the bottom. Further, that the references do not disclose the synthetic monofilament yarn spans each aperture "in at least a first direction" and "a second direction" that is "different than the first direction," as recited in Claim 10. The Office alleges that the yarn spans the width and the height of the aperture in Cournoyer. But, as best as Appellant can tell, the Office is relying on yarns that define the aperture, rather than yarns that span the aperture.
Examiner respectfully disagrees. It appears Appellant continues to misinterpret the disclosure of Cournoyer which clearly details the knit material is a double knit, meaning a yarn creates a face layer and another yarn creates the back layer, when the 

4.	Appellant asserts the Examiner failed to provide an adequate rationale for combining Cournoyer with Dua and Huffa. First, the proposed combination does not assist with controlling body heat or keeping a user’s foot comfortable. The Examiner alleges that Dua discloses the claimed apertures, but the Examiner fails to explain how the alleged apertures of Dua provide improved comfort or control of body heat after being modified by the teachings of Cournoyer. Indeed, it is counterintuitive to have any type of thread disposed across Dua’s apertures if the reason for making that modification is assisting with controlling body heat or keeping a user’s foot comfortable 
Examiner respectfully disagrees. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Cournoyer with Dua and Huffa would absolutely have provided a knit material “that not only assists with controlling body heat, keeping a user’s foot comfortable while wearing the footwear, but also provides a durable knit upper by stabilizing the aperture such that it does not deform from its desired shape and does not allow for debris to freely enter the shoe when the footwear is being worn”. The Office did not suggest that a thread disposed across Dua’s apertures enhanced or increased the fabric’s ability to control body heat, but merely pointed out that the knit material would continue to be capable of assisting with controlling body heat which, in fact, keeps a user’s foot comfortable (i.e. cool, moisture free, etc.) while wearing the footwear. Further, Appellant’s argument that adding monofilament to stabilize the apertures is not a valid rationale is not found persuasive as the very nature of the structure would, in fact, provide stability to the aperture by not allowing it to deform or stretch beyond the desired boundaries of the knit pattern. In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The conclusion of obviousness of “provides a durable knit upper by stabilizing 

5.	Appellant asserts it would not have been obvious to combine Dua and Huffa. Stating there is no basis for the Office's assertion that Huffa’s monofilament yarn would 
Examiner respectfully disagrees. The teachings of Huffa are clear that a selection of yarn content and yarn type in the knitted shoe art is done in order to provide the desired physical properties for the shoe upper (para.47 & 51). Additionally, Huffa does not need to specifically show the effects of monofilament versus multifilament as its teaching shows that it is obvious practice for one of ordinary skill in the art to select the yarn content and yarn type needed to deliver the desired properties to the shoe upper. It is evident by Huffa’s teachings that a synthetic filament formed as a monofilament yarn or a multifilament yarn shows that a synthetic filament yarn created as a monofilament or a multifilament is well known in the art and is readily acknowledged by those with ordinary skill in the art as an obvious option when selecting a yarn for knitting a shoe 

6.	Appellant asserts Dua, Huffa, and Cournoyer do not disclose or suggest "wherein the thickness of the synthetic monofilament is smaller than a thickness of the yarn in the weft- knitted fabric" as recited in claim 12. The cited portion of Cournoyer only generally discusses changing yarn sizes "depending on the fabric density and the number of tuck stitches to be grouped together”. (Cournoyer, 6:58-64.) Cournoyer does not disclose, or even suggest, changing the relative sizing of two yarns.
Examiner respectfully disagrees. Cournoyer explicitly states that in making the double knit fabric “one may use different yarns...of different sizes be it one hundred deniers, larger or smaller depending on the fabric density and the number of tuck stitches to be grouped together”. This is a clear teaching that 1) Cournoyer considered varying the denier/yarn thickness of more than one yarn when creating the double knit fabric, and 2) one of ordinary skill in the art would have considered varying the denier/yarn thickness of yarns in creating a double knit fabric. For these reasons, Appellant’s argument is not found persuasive and the rejection should be upheld by the Board.

7. 	Appellant asserts, with regard to Claim 12, neither Dua, Huffa, nor Cournoyer disclose or even suggest using a monofilament layer to "reduce the stretchability" of a fabric as claimed, as Cournoyer does not teach any spanning yarns and Examiner failed 
Examiner respectfully disagrees and notes that discussion of how Cournoyer’s yarn spans the aperture can be seen in the responses above. The Office Action clearly stated that, when in combination, modified Dua and Cournoyer teach wherein the synthetic monofilament layer is disposed across the plurality of first apertures and the plurality of second apertures and, the synthetic monofilament layer is configured to reduce the stretchability of the weft-knitted yarn layer at the plurality of first apertures and the plurality of second apertures (i.e. the monofilament layer of modified Dua spans behind the apertures, backing the apertures so that they cannot stretch past a certain point). Such an explanation did not rely on inherency, but clearly detailed how the monofilament is “configured” to reduce the stretchability of the weft-knitted yarn layer at the plurality of first apertures and the plurality of second apertures. It is further noted that Appellant provides no further claimed explanation of how the monofilament is “configured” to provide the function other than by its very presence, which is obviously taught by the prior art. For all of these reasons, Appellant's arguments are not found persuasive and the rejection should be upheld by the Board.

8. 	Appellant asserts, with regard to Claim 22, Cournoyer does not disclose “wherein the synthetic monofilament yarn spans each aperture of the plurality of first apertures in a first direction extending from a first side of each aperture of the plurality of apertures 
plurality of first apertures in a second direction extending from a third side of each aperture of the plurality of first apertures to a fourth side of each aperture of the plurality of first apertures in a second set of at least two spaced-apart, distinct locations, wherein the second direction is different than the first direction.” As discussed above, Cournoyer does not teach any spanning yarns. As a result, Cournoyer does not teach the spanning occurring in two directions and at two spaced-apart locations in each of those directions as claimed. Moreover, the Examiner failed to show that this element is met. The Examiner alleges that the first direction is a “height” of the aperture and alleges that the two spaced apart locations for the height direction are top and bottom locations. Similarly, the Examiner alleges that the second direction is a “width” of the aperture and alleges that the two spaced apart locations for the width direction are left and right sides of the aperture. But this is not how a person of ordinary skill in the art would have understood this claim because spanning the “height” would already lead to the spanning yarn being at a top and bottom, rendering the claim language “in the at least two spaced-apart, distinct locations” superfluous. Thus, having a single instance of spanning the aperture in one direction and a single instance of spanning the aperture in another direction is not enough. Instead, it is the spanning from the first to the second side that occurs in two locations, and the spanning from the third to the fourth side that occurs in 
	Examiner respectfully disagrees. Again, Appellant is incorrect in their argument that Cournoyer does not teach a yarn which spans the aperture, discussion of how Cournoyer’s yarn spans the aperture can be seen in the responses above. Cournoyer clearly teaches yarn “spans each aperture of the plurality of first apertures in a first direction (i.e. height) extending from a first side (i.e. top side of aperture) of each aperture of the plurality of apertures to a second side (i.e. bottom side of aperture) of each aperture of the plurality of apertures in the at least two spaced-apart, distinct locations (i.e. the yarn is spaced apart in the vertical direction in distinct two locations, top and bottom locations are distinct, inasmuch as has been claimed by Applicant), wherein the synthetic monofilament yarn spans each aperture of the plurality of first apertures in a second direction (i.e. width) extending from a third side (i.e. left side of aperture) of each aperture of the plurality of first apertures to a fourth side (i.e. right side of aperture) of each aperture of the plurality of first apertures in a second set of at least two spaced-apart, distinct locations (i.e. the yarn is spaced apart in the width direction in distinct two locations, right and left locations are distinct, inasmuch as has been claimed by Applicant), wherein the second direction is different than the first direction (as seen in Fig.4 of Cournoyer). Appellant points to their Figure 6 in an attempt to show yarn spanning from the first to the second side that occurs in two locations, and the spanning from the third to the fourth side that occurs in a second set of two locations. However, this is not what Appellant claimed, as the claim states a yarn spans the aperture in a first/second direction extending from a first/third side to a second/fourth side in at least 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732
                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.